Citation Nr: 1743147	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a right knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As discussed below, the Board is reopening and remanding the Veteran's service-connection claim for right and left knee disabilities for additional evidentiary development.  The reopened claims will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1. An unappealed October 1997 rating decision denied the Veteran's service connection for a bilateral knee disability.

 2. The evidence associated with the claims file subsequent to the October 1997 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.



CONCLUSIONS OF LAW

1. The October 1997 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

 2. New and material evidence having been submitted, the claims for service connection for a right and left knee disabilities are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's service-connection claim for a bilateral knee disability in an October 1997 rating decision, in pertinent part based on a finding that the Veteran had no chronic knee disability at the time, nor was one shown in service.  See the October 1997 RO rating decision, page 3. The Veteran did not appeal, and the decision is final.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). In relation to his claim to reopen, the Veteran VA has received medical evidence clearly identifying a current knee disability-namely,  degenerative disease of the bilateral knee.  See the August 2012 VA examiner's report.  The Veteran also submitted private hospital records from the Hanau Municipal Hospital in Germany dated in 1990, noting a preliminary diagnosis of "suspected internal knee damage (internal meniscus)."  The Board finds such evidence to be new and material under the provisions of 38 C.F.R. § 3.156.  The appeal is accordingly reopened.


ORDER

The claim of entitlement to service connection for a right knee disability is reopened. The appeal is granted to this extent only.

The claim of entitlement to service connection for a left knee disability is reopened. The appeal is granted to this extent only.
REMAND

The Board finds that additional evidentiary development is necessary before the issues on appeal can be adjudicated on the merits.

As noted above, the Veteran has submitted an Admission Form from the Hanau Municipal Hospital in Germany that has been translated into English, and notes the initial impressions with respect to an in-service right knee injury.  On remand, the Veteran should be afforded an opportunity to submit, or authorize VA to obtain any and all private hospital records pertaining to treatment of his knees during service.

The August 2013 Statement of the Case (SOC) indicated electronic review of outpatient treatment records from the Ann Arbor VA Medical Center.  No date range for these records is identified, nor are such records associated with the file for review by the Board.  On remand, all relevant records of VA treatment for the Veteran's knees from 1996 to the present day should be identified and associated with the Veteran's claims file.

Finally, the Veteran's claims file should be sent to a VA physician for a medical opinion as to the etiology of the Veteran's knee disabilities that takes into account the additional evidence submitted by the Veteran-specifically the December 26, 1990 private hospital record noting "suspected internal knee damage (internal meniscus)"-, his lay statements of ongoing knee pain since service, and any other records obtained through the development ordered below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA medical treatment for the Veteran's knees from 1996 to the present day, to specifically include records from the Ann Arbor VA Medical Center, and the Detroit VA Medical Center.

2. Send the Veteran a letter requesting that he submit, or authorize VA to obtain any records of private treatment for his knees, to specifically include treatment at the Hanau Municipal Hospital while stationed in Germany during his period of active duty service.  With any assistance required from the Veteran, obtain any identified records.  If translation is required upon receipt of such records, this should be completed.

3. After associating all records obtained through the actions above, obtain a medical opinion from a qualified physician assessing the etiology of the Veteran's current right and left knee degenerative disease.   A complete copy of the claims file must be provided to, and reviewed by the examiner.  Upon review of the evidence, to specifically include a December 26, 1990 record from the Hanau Municipal Hospital indicating "suspected internal knee damage (internal meniscus), the physician is asked to provide a  response to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right and left knee disabilities had their onset in, or are otherwise related to his period of active service, to specifically include the injuries to his knees documented in his service treatment records, incurred while playing basketball.  The examiner should consider the Veteran's in-service diagnoses of knee strains of the MCL, any suspected meniscus damage identified in service, and the Veteran's lay assertions of ongoing pain since service.  The examiner should also consider and comment upon the Veteran's December 26, 1990 preliminary diagnosis of "suspected internal knee damage (internal meniscus)" provided at the December 26, 1990 Hanau Municipal Hospital.  

If a response cannot be provided without an in-person examination of the Veteran, such should be scheduled.  

All opinions should be supported by a clinical explanation or rationale.

4. Then readjudicate the issues on appeal.  If the benefits sought are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


